 In the Matter of NU-CAR CARRIERS, INC.andJAMES LESLIE SALINGERCase No. 4-OA-117.-Decided January 13, 1950DECISIONAND°ORDEROn August 31, 1949, Trial ExaminerWilliamF. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding,finding thatthe Respondent had engaged in certain unfair labor practices in viola-tion of Section 8 (a) (1) and Section 8(a) (3) of the Act, and rec-ommending that it cease and desist therefrom and take certain affirma-tive action,as set forth in the copy of the Intermediate Reportattached hereto.Thereafter the Respondent filed exceptions to theIntermediate Report, and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[Members Houston, Reynolds, andMurdock].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs filed by the parties, andthe entire record in the case,'and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner with the additionsnoted below.1.The Trial Examiner found, and we agree, that the Respondent's"owner-operators"were and are"employees"of the Respondent andnot "independent contractors" withinthe meaning of Section 2 (3)of the Act.Like the Trial Examiner,we believe that the Agreementof Sale and the Lease of Equipment Agreement,under which thedrivers operated,placed all essential controls over the equipment andthe manner and details of the work performed,in the hands of theRespondent.Only a partial and limited possession of the tractor wasI The request of the Respondent for oral argument is denied because the record and thebriefs submitted by the parties, in our opinion,adequately present the issues and positionsof the parties.88 NLRB No. 24.75 76DECISIONSOF NATIONAL LABORRELATIONS BOARDreserved by the contracts to the "owner-operators." zWe also view asimportant the fact that the Respondent's business is entirely devotedto and dependent upon the operations carried out by the individualsconcerned herein.While this facet of the total relationship betweenthe company and the drivers is, of course, not alone determinative ofthe status of the operators, we believe it to be of value in theassess-ment of that status. In this connection it should be noted that theduties of the drivers are not of a transient nature but are an integral,and thus continuing, part of the enterprise.We do not have an in-stance herein of individuals performing duties which are subsidiaryor even corollary to the principal services offered by the company.3The transportation of new cars by trailer-trucks constitutes the solebusiness of the Respondent and the maintenance of that traffic requiresthe employment in one form or another of qualified drivers. To acceptthe Respondent's contention that these operators are engaged in indi-vidual business enterprises would require us to consider the Respondentto operate in a manner analagous to a holding company.We do notbelieve the Respondent to be so divorced from the actual performanceof its business.2.We also find with the Trial Examiner that these employees wereengaging in protected concerted activity in discussing and formulatingtheir position as to the renewal or modification of the agreements oflease andsale.In directly interfering with the drivers' discussionsand their attempts to induce their representative to support their con-clusions, the Respondent attempted to debar its employees from effect-ing a substantial change in their working conditions.We do notbelieve that the intent or purpose of the amended Act is to forecloseemployees from questioning the wisdom of their representatives orfromtaking such steps as they deem necessary to align their unionwith their position.The Board has previously stated that interferencewith intraunion disputes, under certain circumstances, may be viola-tive of the Act to the same extent as coercion exerted in employer-unionor, interunion conflicts.'The discharge of a dissident within a unionwhen that termination is motivated by a desire to eliminate protestmust inevitably result in an infringement under Section 8 (a) (1) and8It appears from the agreements signed by the drivers that at no time during the dura-tion of the contracts could the operators secure title to the tractor they were purchasing.Paragraph VII B of the lease agreement states that"it is necessary that title to (thevehicle)remain in Company's name during the entire term of this agreement."As notedby the Trial Examiner,the physical possession of the tractor is rigidly controlled underthe terms of the contracts.We conclude,therefore,that the "owner-operator"system, inpractice,became little more than an intricate piecework wage system with some provisionfor added remuneration for those drivers who decreased maintenance costs.8Cf.Spickelmeier Co.,83 NLRB 452;Roy 0.Martin Lumber Co.,83 NLRB 691.SeeFairfield Engineering Company,74 NLRB 827, where the intraunion dispute con-cerned affiliation with a larger union. NU-CAR CARRIERS, INC.778 (a) (3) of that employee's right to self-organization.We believethat inherent in that right is the privilege of protest and persuasion ofothers.Without this, effective employee representation becomes anullity.3.The Respondent urges that the statements made to various driverswhich were held by the Trial Examiner to violate Section 8 (a) (1),are protected under Section 8 (c) as coming within the province offree speech.We do not agree. The statements found by the TrialExaminer to be in violation of the Act clearly contained threats ofreprisal and force.ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the Respondent, Nu-Car Carriers, Inc.,Raritan, New Jersey, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, Lo-cal Union No. 469, or in any other labor organization of its employees,by discriminatorily discharging employees or by discriminating inany other manner in regard to their hire or tenure of employment orany term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, LocalUnion No. 469, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mu-tual aid or protection as guaranteed in Section 7 of the Act, or torefrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to James Leslie Salinger immediate and full reinstate-ment to his former position or to a substantially equivalent positionwithout prejudice to his seniority or other rights and privileges, andmake him whole for any loss of pay he may have suffered by reasonof the discrimination of the Respondent against him by payment tohim of a sum of money equal to that which he normally would haveearned from the Respondent from the date of the Respondent's dis- 78DECISIONSOF NATIONALLABOR RELATIONS BOARDcrimination against him to the date of the offer of reinstatement, lesshis net earnings during the period;(b)Post at its terminal in Raritan, New Jersey, copies of the noticeattached hereto and marked Appendix A.5 Copies of said notice, tobe furnished by the Regional Director for the Fourth Region, shall,after being duly signed by the Respondent, be posted by it immedi-ately upon receipt thereof, and maintained by it for sixty (60) con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material;(c)Notify the Regional Director for the Fourth Region in writ-ing within ten (10) days from the date of the receipt of this Order,what steps the Respondent has taken to comply with the foregoingrecommendations.INTERMEDIATE REPORT AND RECOMMENDED ORDERHarold.Kowal, Esq.,for the General Counsel.A.Harry Moore, Esq.,byJ.S.Spiro,Esq.,of Jersey City, N. J., for theRespondent.STATEMENT OF THE CASEUpon an amended charge filed on November 30, 1948, by James Leslie Salinger,the General Counsel of the National Labor Relations Board,' by the RegionalDirector for the Fourth Region (Philadelphia, Pennsylvania), issued a com-plaint dated April 8, 1949, against Nu-Car Carriers, Inc., herein called the Re-spondent, alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (a)(1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act,as amended (Public Law 101, 80th Congress, 1st Session), herein called theAct.A copy of the amended charge was duly served upon the Respondent onDecember 3, 1948.Copies of the complaint, the amended charge, and a noticeof hearing were also duly served on the Respondent and James Leslie Salingeron April 8, 1948.With respect to the unfair labor practices, the complaint alleges in substance:(1)That, on and since approximately June 8, 1948, the Respondent, in viola-tion of Section 8 (a) (1) of the Act, has interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteed in Section 7 of theAct, by interrogating them concerning their union activities and their affilia-tion with International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local Union No. 469 (herein called the Union), andby warning them not to engage in any union or other concerted activities ; and5 In the event that this Order is enforced by a decree of a Circuit Court of Appeals, thereshall be inserted before the words, "A DECISION AND ORDER" the words, "A.DECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING."1 The General Counsel and his representative at the hearing are herein referredto as theGeneral Counsel, and the National Labor Relations Board, as the Board. NU-CAR CARRIERS, INC.79(2) that, in violation of Section 8 (a) (1) and (3) of the Act, the Respondentdischarged employee James L. Salinger, and has since failed and refused toreinstate him to his former or a substantially equivalent position, because theRespondent believed that he had joined or assisted the Union or had engagedin other concerted activities for the purpose of collective bargaining or othermutual aid or protection.In its answer to the complaint, the Respondent admits certain allegations ofthe complaint but denies the commission of any unfair labor practices. In itsanswer, the Respondent also asserts in substance that Salinger was not anemployee of the Respondent, but an independent contractor; that the Board,therefore, has no jurisdiction over the present case; that the relationship be-tween the Respondent and Salinger "was terminated for good and sufficientcause" ; and that Salinger's relationship with the Respondent was terminatedbecause he broke (1) an oral agreement between him and the Respondent, (2)a written agreement between the Respondent and the Union, which was Salinger'srepresentative, and (3) a promise to the Respondent that he would execute awritten agreement embodying the terms of his previous oral agreement with theRespondent.Pursuant to notice, a hearing was held in New Brunswick, New Jersey, fromMay 10 to May 17, 1949, inclusive, before the undersigned Trial Examiner, dulydesignated by the Chief Trial Examiner.The General Counsel and the Re-spondent participated in the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues.At the conclusion of the General Counsel's case-in-chief, theundersigned denied a motion by the Respondent's Counsel to dismiss the com-plaint.Decision was reserved, however, upon a similar motion made by theRespondent's counsel at the end of the hearing.That motion is now deniedin accordance with the considerations hereinafter set forth.Since the close ofthe hearing, briefs have been received from the Respondent and the GeneralCounsel.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Nu-Car Carriers, Inc., is a Maryland corporation with itsprincipal place of business in Chester, Pennsylvania, and is engaged in thetransportation of new automobiles to dealers from assembly plants of the FordMotor Company in Norfolk, Virginia, and Chester, Pennsylvania, and also froma Lincoln-Mercury automobile assembly plant in Raritan Township, New Jersey.At its Raritan terminal, which alone is involved in the present case, it annuallyreceives automobiles of a value of $10,000,000, and delivers them to destinationsoutside the State of New Jersey.The Respondent admits, and the undersignedfinds that it is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local Union No. 469, is a labor organization within themeaningof the Act. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The status of the Respondent's "owner-operators"The present proceeding concerns truck drivers, known as "owner-operators,"whom the Respondent uses in its operations out of its Raritan, New Jersey,terminal.The General Counsel contends that they are "employees" of the Re-spondent within the meaning of Section 2 (3) of the Act; the Respondent con-tends that they are not "employees" but that they are "independent contractors"who are expressly excluded from the coverage of the Act by the same statutorysubsection.The Respondent's yard or terminal, which adjoins a Lincoln-Mercury auto-mobile plant also in Raritan Township, was established as a new terminal of theRespondent on or about April 13, 1948, when the Respondent, as a common car-rier, began the conveyance of new automobiles by tractor-drawn trailer from theLincoln-Mercury plant to automobile dealers both inside and outside the State ofNew Jersey and also to an export point at Edgewater, New Jersey.Before beginning its Raritan operations or engaging any drivers for that pur-pose, the Respondent entered into a written agreement with the Union whichprovided that all drivers used by the Respondent at the terminal were to be mem-bers of the Union and that, where the conveyance was by tractor and trailer, theRespondent was to contract only with union members under an "owner-operatorsystem as outlined in the schedules attached hereto entitled 'Agreement of Sale,''Lease of Equipment Agreement,' [and] 'Rate Schedule'. . ..' The contractbetween the Respondent and the Union further provided:This agreement shall be in force until August 15, 1948, when the partieshereto shall again meet to determine whether or not the continuance of theowner-operator arrangement is satisfactory to the Union. If the lease ar-rangement is not considered satisfactory by the Union, then the partieshereto agree to negotiate a wage contract which does not have any referenceto an owner-operator and lease agreement.By their terms, the prescribed "Agreement of Sale" and "Lease of EquipmentAgreement" (which will be referred to as the sale agreement and the lease agree-ment, respectively)were mutually dependent and were to be simultaneouslyexecuted by the Respondent and the owner-operator. Laying aside for themoment certain important provisions governing the details of the relationshipbetween the Respondent and the owner-operator, the general substance of thesetwo agreements may be simply stated. In the sale agreement, the Respondentagreed to sell an automobile tractor to the owner-operator, for a cash down pay-ment of $200 and the owner-operator's promise to pay the balance of the price ata stated mileage rate out of his earnings from the Respondent under the leaseagreement.By the lease agreement, which extended from year to year subjectto termination at any time by either party on 10 days' written notice, the owner-operator agreed to lease the tractor to the Respondent for use with a trailersupplied by the Respondent, and to maintain and operate the tractor at his ownexpense, in return for a stated rate of compensation by the mile.All of the Respondent's operations from its Raritan terminal have been con-ducted under the "owner-operator" or "lease" system.By the end of June, therewere approximately 28 owner-operators. In some instances, they executed thesale and lease agreements before going to work.But, because a sufficient numberof forms of these contracts had not been prepared, other owner-operators engagedby the Respondent, including James Salinger, began work after making the cash NU-CAR CARRIERS, INC.81down payment, receiving a new tractor, orally assenting to the terms of theagreements, and promising to sign them when they became available.The detailed provisions of the sale and lease agreements, which thus governthe use of the tractors and the relationship between the Respondent and eachof its drivers or owner-operators, are clear and definite.The tractor is to beused solely "in handling business for the account of . . . the Company."' underthe "exclusive and direct supervision and control of the Company." 8 and "onlyby [the owner-operator] or his duly designated agents or drivers."Withrespect to the services of the owner-operator which are thus to be supplied withthe tractor, the lease agreement further provides that the owner-operator "willwork exclusively and loyally for the company and [will be] subject to call byCompany for the rendering of service with equipment at all times."' Otherterms of the agreements provide (1) that title to the tractor shall remain in theRespondent until the full purchase price has been paid; e (2) that there is to be"no advertising or lettering [on the tractor] other than that required by law orby the Company" ; 7 (3) that the owner-operators shall "obtain gas, oil, tires,parts and other maintenance at the Company garage" at a reasonable cost;8(4) that the owner-operators shall charge all "road purchases" against the Re-spondent and submit invoices to the Respondent "for deduction from the [owner-operator's] equipment rental compensation",0 (5) that "the withholding of suchinvoices [by the owner-operator] shall be sufficient grounds for company torequest termination of this agreement"; 10 (6) that, in any event, the agreementsmay be terminated without reason by either party on 10 days notice," and by theRespondent if the owner-operator "does not operate in harmony with and tothe best interests of all persons or firms connected with the automotive and/orautomotive transporting industry with whom [the owner-operator] has con-tact"; 32 and (7) that, upon termination of the agreements, "the Company shallhave the option of buying the tractor . .. at the average 'as is' value as appraisedby three competent persons acceptable to both Buyer and Company." 13It is undisputed that, in accordance with these provisions of the agreements.The Respondent in practice has restricted the use of the tractors to its business ;that it has insisted upon the storage, maintenance, repair, and fueling of thetractors at its terminal except when made impossible by absences of the tractorson road trips for the Respondent ; and that in three out of five eases as to whichtestimony was given, it has exercised its option to retain the tractors upon termi-nation of sale and lease agreements."The Respondent has thus exercised to2Article VII B of thelease agreement.3Article III of the lease agreement.4 Article III of thelease agreement.8Article IV of the lease agreement.6Article VII B of the lease agreepent.7Article III of the leaseagreement.8Article VIII of the lease agreement.8Article VIII of the leaseagreement.toArticle VIII of thelease agreement.11Article XII of theleaseagreement.12Article VII of thesaleagreement.13Article X of the lease agreement.14On terminating its agreements with Owner-operators Salinger, Lynch, and McCart, theRespondent recaptured the tractors under the lease agreement.On termination of itsagreements with Owner-operators Wood and Burke, however, the Respondent elected topermit the retiring owner-operator to purchase the tractor on payment of the balance ofthe price. 82DECISIONS OF NATIONALLABOR RELATIONS BOARDthe fullest extent its contractual rights which permitted it to deal with thetractors as if it owned them absolutely.As a result, there has been left to theowner-operators no such substantial or beneficial interest in the tractors asmight indicate that they are independently engaged in their own businesses withtheir own equipment.The Respondent's argument to the contrary is, therefore,without merit.It is true that the Respondent, although it obviously had the right to do so,did not in practice exercise its control over the actions of the owner-operatorsto the extent of prescribing their routes or even of fixing times for them to reportfor work or their hours of work. However, the substantial extent to which theRespondent did exercise its. contractual right to supervise and control the owner-operators is demonstrated by its maintenance and use of a "safety patrol car,"by an undisputed statement made by Clarence Hopkins, the Respondent's originalpersonneland safety director at the Raritan terminal, to the owner-operatorsthat he would be "checking up" on them on the roads,18 and by a later warningof termination to one operator and summary terminations of other operators,based upon the reports and action either of Bruce Edwards, who was the Respond-ent's safety and personnel director at its home terminal in Chester, Pennsylvania,or of Tom Kenney, who succeeded Hopkins in the Raritan area.The uncontradicted evidence concerning this warning and these terminationsindicates quite clearly that the Respondent maintained as careful a watchover the driving and conduct of the owner-operators as circumstances permitted,and acted quickly to terminate the operators when it thought they were actingimproperly. In a memorandum to Owner-operator Wood, Personnel and SafetyDirector Edwards informed Wood that he had been "observed" traveling atexcessive speed and using his turn signal in passing other cars, and then gaveWood a "first and final warning" that he would be terminated if he continuedhis speeding.Owner-operator Hoffer was given written notice of the termi-nation of his agreements with the Respondent and of the Respondent's intentionto retain his tractor, because Kenney had overheard him use foul language tothe Respondent's Chester dispatcher in objecting to an assignment of a splitreturn load.18At the time, Kenney, in asking Hoffer to apologize, told him,"You know we could have you leave the truck here [in Chester] and go homeby train."Owner-operator Lynch's agreements with the Respondent were alsoterminated and his tractor recaptured by the Respondent because,' after anaccident,the Respondent believed him to be "accident prone." In the finalexample, Owner-operator McCart was also terminated the day after Kenney,in the course of his patrol, saw McCart's brother riding with him on the tractorin violation both of the lease agreement and the regulations of the InterstateCommerce Commission.On this occasion, Kenney stopped McCart and whenMcCart at first refused to have his brother leave the tractor, Kenney demandedthat McCart himself leave the truck and the keys with Kenney and threatenedto enforce his demand with the assistance of the State police.16This finding is made upon the uncontradicted testimony of Owner-operator McCart.None of the owner-operators were able to testify, and Hopkins specifically denied, thathe had actually patrolled the roads at any time during the short period from April tothe end of July 1948, while he was the Respondent's personnel and safety director.Although no finding is therefore made that Hopkins patrolled the roads in the Raritanarea, it appears clear, as is hereinafter found,that Tom Kenney,his successor,did patrolthe roads and made reports concerning the conduct of the owner-operators upon which theRespondent terminated several of the owner-operators.36The Respondent later rescinded its termination of Hoffer. NU-CAR CARRIERS, INC.83In their briefs, the General Counsel and the Respondent agree, as the Boardhas held," that persons performing any work or rendering any services, areemployees and not independent contractors, if the party engaging them has theright to supervise and control them in the manner and details of their perform-ance.Of course, such a right is created only by the express or implied agree-ment of the parties involved. In the cases in which the Board has had occasionto apply this conventional, common law test of the "right to control," " therewere no specific, detailed agreements between the parties (such as there is inthe present case), concerning the right or the absence of a right on the part ofthe one party to supervise and control the others. In order to determine theexistence or nonexistence of such a right the Board was therefore compelledto examine the intended relationship in the light of these circumstances whichwould indicate the understanding or implied agreement of the parties as tocontrol, including the extent to which control or supervision was in fact beingexercised.However, from the Board's discussion of the problem in these deci-sions, it seems clear, as the General Counsel has well expressed it in his brief,"that it is not the fact of actual interference or exercise of control by the employerbut the existence of the right or authority to interfere or control which makesone a servant rather than an independent contractor." "The undersigned finds that, under the sale and lease agreements, the Respond-ent has such a clearly expressed and complete right to control and supervise theconduct of the owner-operators and their use of the tractors for the Respondent'sexclusive benefit, as to constitute the owner-operators "employees" of theRespondent and not "independent contractors" within the meaning of Section2 (3) of the Act.While, for the reasons already stated, it was not necessary tothis conclusion that it be shown that this existing, clear right of control has beenactually exercised, the undersigned is of the opinion, from the evidence discussed,that the Respondent's right of control and supervision under the provisions ofthe agreements,was also in fact substantially exercised.B. The termination of Salinger; interference, restraint, and coercionAs has already been noted, the Respondent had engaged approximately 28owner-operators by the end of June 1948. Six of these owner-operators (includ-ing James L. Salinger who was hired on June 12), came to the Respondentdirectly from jobs as truck drivers with the Anchor Motor Freight Company,which will be referred to as Anchor.20Anchor was a contract carrier engaged inthe transportation of new automobiles by trailer from the General Motors auto-mobile plant at nearby Linden, New Jersey.An affiliate of Anchor also operatesin Framingham, Massachusetts.Anchor's drivers at Linden were representedby the Union under a contract with Anchor at the time of Salinger's employ-ment there.Salinger was a committeeman of the Union at Anchor and, in that capacityhandled grievances with the other members of the committee and Patrick("Packy") Reilly, the Union's business agent.According to Driver James Wood,who preceded Salinger in his change from Anchor to the Respondent, Salinger"Steinberg & Company, 78NLRB 211, 220-221;SanMarcos TelephoneCo., 81 NLRBZ14;Standard OilCo., 81 NLRB 1381 ;SpickclmierCo., 83 NLRB 452 ;Roy C. Martin.Lumber Company, Inc.,83 NLRB 691.is See casescited in preceding footnote.30 SeeSteinberg& Company, 7SNLRB 211, 222-223.20 Salinger,Woods, Vaniska,Hoffer, Luce,and Lynch.882191-51-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas a "strong" committeeman whom the other drivers habitually consulted andasked for advice.According to Salinger, as an Anchor committeeman, he had a sharp disagree-ment with Business Agent Reilly in March 1948. Salinger testified that at ameeting with Union President Kelly and the Union's attorney, Reilly told theUnion's committee, including Salinger, that he wanted to "discuss the Nu-Carsituation that was going into effect at Metuchen [Raritan]," and asked themwhat they knew of the owner-operator system under a contract between Team-sters'Local 496 si and the University Overland Company, an affiliate of theRespondent, which operated in Somerville, Massachusetts. According to Salinger,after the committee gave an unfavorable report, Reilly said that he had told theSomerville people, who had suggested their owner-operator system for theRespondent's Raritan terminal, that "he had a swell contract at Anchor MotorFreight and he would like to see them write the same kind of contract" for theRespondent's Raritan terminal.Salinger testified that, although he agreed withthe committee's criticism of the owner-operator system, he informed Reilly verybluntly that he had been instructed by the Anchor drivers to tell Reilly that theAnchor contract, too, was highly unsatisfactory, and that after some discussionprincipally about the Anchor contract seniority system, Reilly suggested (andSalinger agreed) that Salinger should present these grievances or criticisms ofthe Anchor contract to Anchor's manager, Bart. Fox.Salinger further testified that at the ensuing meeting with Fox, which thecommittee attended with Reilly, the "grievances" were first discussed and thatFox then said that Anchor was having a little bit of difficulty with the men hehad sent to a new operation of Anchor in Framingham, Massachusetts, under acontract with a Framingham local. Upon the comment of one of the committee-men that Anchor signed the contract "before the men went to work," Salingeraccording to his testimony laughed and said to both Fox and Reilly, "Well, thatis the first time I ever heard management chasing after a union to sign a contractbefore they hired any men. It is illegal." Salinger further testified that afterthey left Fox, Reilly started a discussion "about what they [the Union] could doand what they couldn't do in Framingham"; that Salinger again told him, "Look,Mr. Reilly, I never heard of a company chasing after a union to sign a contract.In the first place, it will be throwed out. It is illegal" ; and that Reilly angrilyreplied, "Well, look, Salinger, I know all about you. I have known all about yourpast union activities. I know what you are talking about."Reilly, in his testimony, denied ever having had any arguments with Salinger,or having been criticized by Salinger for his conduct as a union official, or havingany recollection of any meeting with Salinger at which Anchor's Framinghamcontract was discussed.The undersigned however credits Salinger's testimony.On June 8, 1948, Salinger, fearing eventual layoff by Anchor due to a loss ofover-the-road business,. visited the Respondent's Raritan terminal and was intro-duced to Personnel Director Hopkins and Terminal Manager Dexter Lisbon byWoods, who was by that time working for the Respondent. Salinger told Hopkinsand Lisbon that he was an Anchor driver and was interested in "lessee work"with the Respondent and Hopkins explained the Respondent's owner-operatorsystevn and the terms under which the owner-operators worked. One or two dayslater, Salinger returned to Hopkins with a union referral card which Hopkinssaid lie would need.Finally, on June 12, Salinger again visited Hopkins andLishon, made a payment of $200 on a tractor; received a new tractor, orally21Not to be confusedwithLocal 469, the Union which represented the Respondent's andAnchor's drivers. NU-CAR CARRIERS, INC.85assented to the provisions of the sale and lease agreements, agreed to sign thesecontracts when forms became available, and began work for the Respondent.There is a conflict in the testimony as to whether Hopkins informed Salingerin their conversations between June 8 and June 12, that Union Business Agent"Packy" Reilly and Gene Reilly, his brother and assistant, were opposed to theRespondent's engagement of Salinger as an owner-operator, and that Hopkinshad told "Packy" Reilly that Salinger would be "fired" if he tried to change theRespondent's "lessee system." In spite of denials by Hopkins and Lishon, theundersigned credits Salinger's detailed, affirmative testimony on this disputedsubject, to the effect (1) that on June 8, Hopkins told Salinger that the owner-operator arrangement was on trial for 4 months under the Union's contractwith the Respondent, and then added, "I would like to keep lease here and Iknow you fellows will be more than willing to go along with me"; (2) thatafter asking Salinger in their second conversation about his "relations with theUnion" and learning that Salinger was a committeeman, Hopkins said, "We gota call from the Union, from Mr. Gene Reilly, and he said not to hire you, thatyou was a union agitator and [you'd] blow the place tip"; (3) that Hopkins andLishon nevertheless assured Salinger on this occasion that they would "straightenout" the difficulty because of Salinger's "perfect recommendation" from Anchor,and Hopkins told Salinger not to "pull" his scheduled load for Anchor the nextmorning but to "just sit tight and wait until they called [him]" ; (4) that uponSalinger's telephoning Hopkins the next day after pulling his Anchor load indisregard of Hopkins' suggestion, Hopkins first said, "Jimmy, the Union calledus up this morning and told us you was fired up at Anchor Motor Freight. Doyou remember that load that I spoke of last night?" and that when Salingersaid he had "pulled" the load, Hopkins continued: "Jimmy, that is fine.Thatcinches the case.You are coming to work for us and.I will have everythingset up as fast as possible . . . Just sit tight" ; (5) that, when Salinger telephonedhim again later that day, Hopkins told him, "Everything is set from the top mandown.Be down here in the morning with your $200.00.We will put you rightto work" ; and (6) that when Salinger was engaged the following morning, June12,Hopkins said to him, "Now, Jimmy, Mr. Packy Reilly called mQ up this morn-ing and told me that if we hired you and had any trouble with you in tryingto break up this lease system, . . . that he would go to [Manager Dester Lishon'sfather who operated University Overland in Somerville, Massachusetts] and[would] tell him that he told [us] not to hire [you] and it was [our] own fault. Itold Packy Reilly if you tried to change our system here, or cause us any trouble,or break up this lease system, I will fire you right out the front door."According to. the credible testimony of a number of the Respondent's owner-operators, there was considerable discussion among them in the Respondent'syard and in places where they frequently happened to meet, such as diners alongthe road, concerning the merits of the owner-operator system and the advisabilityor inadvisability of the Union's agreeing to a continuance of the arrangementafter the 4-month trial period under the Union's contract with the Respondent.These discussions began before Salinger was hired and continued at least untilsometime in August when, at a meeting between the Respondent's and the Union'srepresentatives and a committee of the owner-operators, it was agreed to continuethe system with some modification of rates.According to his credible testimony, Salinger engaged in many of these dis-cussions with other drivers concerning the owner-operator system although itappears from the testimony that he was not present at the most important meet-ing they held in the yard-a meeting in the latter part of June when the men sent 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDOwner-operators Wood and-Hoffer to the union hall to determine the truth of arumor that the Union had already agreed to a continuance of the owner-operatorsystem.According to the further credible testimony of Salinger and severalother owner-operators, which is denied by Hopkins, Hopkins spoke to them on anumber of occasions about this apparent activity in opposition to the "lease sys-tem."In accordance with this credible testimony, the undersigned finds: (1)That whenever Hopkins met Salinger in the Respondent's yard, he would askSalinger "not to try to change lease, but if anything, talk lease if the men asked[him] about it"; (2) that on the last occasion that Salinger saw Hopkins, Hop-kins said, "Jimmy, we are having some trouble around here. It don't amountto a whole lot, but I am warning you to keep your mouth shut" ; Y^. (3) that, on theday following Wood's and Hoffer's visit to the union hall, Hopkins asked Woodwhat right he had to go to the union hall and added, "Wood, I believe you are anagitator.I believe you are going to cause me a lot of trouble. If you don'twatch your step, you will be fired. I made a very big mistake when I hired allyou Anchor fellows" ; (4) that on the same day Hopkins asked Owner-operatorHoffer, who was also an ex-Anchor driver and who had accompanied Wood on thevisit to the union hall, what the trouble was and whether Hoffer was a spokesmanfor the owner-operators ; and (5) that, also on the same day, Hopkins askedOwner-operator De Rasmi what he had been doing at the union hall and, whenDe Rasmi said he had not been there, Hopkins said, "You are young; you looklike a smart fellow.Play ball with me and we will take care of you."On July 7, 1948, Salinger was called to the Respondent's office by Assistant Man-ager Steen.According to Salinger, Steen told him merely that, as a probationarydriver, he was being discharged on the instructions of Personnel Director Ed-wards of the Respondent's home office because of a bad previous employmentrecord, and returned Salinger's $200.Steen and Manager Lishon testified, how-ever, and Salinger denied, that Steen showed Salinger seven bills of lading cov-ering car shipments handled by Salinger, upon which' the receipting consigneeshad made notations of such damage to the transported cars as might haveoccurred in transit; that Salinger objected to the criticism and stated that, inany event,the damage was covered by insurance;that Steen then produced theforms of sale and lease agreements with the Respondent, which Salinger hadoriginally agreed to execute, and asked Salinger to sign them ; and that Salingernot only refused to sign these agreements, but insisted upon a refund of his $200.Lisbon further testified that it was not the Respondent's intention to terminateSalinger even though.Steen criticized him for cargo damage.Thus, according toSteen's and Lishon's testimony, Salinger quit, and his relationship with the Re-spondent was not terminated by theRespondent.However, according to credible evidence, in part elicited from Steen himself,Steen did not offer this explanation in subsequently speaking to various personsabout Salinger's separation, but said on three occasions that Salinger had beendischarged.Thus, the undersigned finds upon the testimony of Owner-operatorzz Salinger fixed the time of this incident as July 3, which was a Friday.In his denial,Hopkins testified(and was corroborated by Lishon)that he had left the Raritan terminalon Friday, June 26, to prepare for a rodeo in Norfolk, Virginia, on July 5; and that hewas on vacation and did not return to the Raritan terminal until July 19, which was,of course,12 days after Salinger was terminated.Thus, while Salinger fixes Hopkins'last day at Raritan as being Friday, July 3, both Hopkins and Lishon say it was Friday,June 26. In the opinion of the undersigned,this difference of 1 week between the testi-mony of different witnesses is of no significance.The undersigned finds, in accordancewith Salinger's testimony, that Hopkins made the remark attributed to him by Salingeron the last day that Hopkins worked at Raritan before his vacation,and that whetherit was June 26 or July 3 Is immaterial. NU-CAR CARRIERS, INC.87Luce (which the undersigned credits in spite of Steen's denial), that Steen, inthe most damaging of these statements, told Luce that Salinger was fired becausehe was an agitator and that Luce would also be fired if he did not keep his mouthshut.Then, too, according to the testimony of Owner-operators Lynch, Burke,and McCart (which the undersigned finds credible although denied by Steen,Lishon, andBusinessAgent Reilly), Steen told the Union's officials and a com-mittee of the owner-operators at a meeting in August 1948, that Salinger had beendischarged because of his failure to "shape up" during his 30-day probationaryperiod.23Finally, Steen himself admitted, when pressed on examination by theGeneral Counsel at the hearing, that he had told the General Counsel's representa-tive in February 1949, during the investigation of Salinger's charges before thecomplaint was issued, that "somebody in the Company" had terminated Salingerduring his probationary period.Upon Salinger's testimonyand theforegoing testimony as toSteen's statementsto Luce, the General Counsel's representative, and the Union's officials, the under-signed finds that Steen discharged Salinger on July 7, 1948, that Salinger wasnot asked and did not refuse to sign the agreements with the Respondent, andthat Salinger did not quit.Upon Lishon's testimony, the undersigned furtherfinds that the Respondent did not discharge nor intend to discharge Salingerbecause of cargo damage. In the opinion of the undersigned, the only reason forthe discharge which the record suggests, is the Respondent's belief that Salingerwas active in the owner-operators' opposition to the "lease system" which wasthen on trial under the Union's and the Respondent's contract.Moreover, thatthis was in fact the reason for the discharge is clear upon the following briefexamination and appraisal of the chain of facts already found.InMarch 1948, Salinger, as a union committeeman at Anchor had openlycriticized and angered Reilly, the Union's business agent because Reilly wascontemplating the execution of an owner-operator contract with the Respondentbefore any drivers were hired. Shortly thereafter, the Union did execute itsowner-operator contract with the Respondent although no drivers had yet beenengaged.When Salinger applied to the Respondent for employment as an owner-operator on June 8, Personnel Director Hopkins, apparently knowing little aboutSalinger at that time, encouraged his application and told him that the "leasesystem" was on trial, that the Respondent wanted to keep the system, and thatit expected its operators to agree to its retention.After receiving Salinger's appli-cation,Hopkins learned that he was a union committeeman and then informedhim that the Union objected to his being engaged because he was an "agitator"and would "blow the place up." Still encouraging Salinger's hope of immediateplacement with the Respondent, however, Hopkins suggested that he await a callto work and stop "pulling" his scheduled loads for Anchor.When Salinger calledHopkins the next day, Hopkins significantly assumed that, following Hopkins'suggestion,Salingerhad not "pulled" his regular Anchor load and therefore hadbeen discharged, thus strengthening the Union's objection to his hire by theRespondent.But when informed by Salinger that this was not the case, Hopkinshired him on June 12, telling him, however, that Business Agent Reilly hadrenewed the Union's objections to his hire upon the ground that be would tryto upset the "lease system" and that Hopkins had assured Reilly that if Salingermade such an attempt, he would be discharged. Upon the facts reviewed to thispoint, the undersigned finds that the Respondent, fearing Salinger's likely lead-ership of opposition to the "lease system" from the outset, tried to avoid hiring23 Steen, Lishon,and Reilly testified that, although Salinger's case was mentioned atthis meeting,itwas not discussed because Salinger was not present. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDhim in spite of his obvious qualifications and itsown need for, drivers,by raisingalleged objections from the Union, and then only after it had unsuccessfullypursued this course as far as it gracefully could, hired him and warned him thathe would be discharged if he attempted to have the "lease system" set aside.After Salinger was hired, Hopkins repeated this warning whenever they metby telling Salinger "not to try to change 'lease,'" but to talk in favor of thesystem and, on one occasion, "to keep his mouth shut." At the same time, Hopkinsalso attempted to suppress the opposition of the other owner-operators to the"lease system" by scolding and questioning Wood, Hoffer, and De Rasmi becausehe believed that, as a result of a meeting of the operators in the yard, all threeof them had gone to the union hall to have the system abolished, by threateningto discharge Wood, and by telling De Rasmi that, he "played ball" with Hopkins,he would be "taken care of." Finally Salinger was discharged by Steen, anda few days liter, Steen told Luce that Salinger had been fired because he wasan agitator and that Luce, too, would be discharged if he did not keep his mouthshut.Upon the foregoing consideration of the facts in the case, the undersignedfinds that the Respondent discharged Salinger because it believed that he wasengaged with his fellow operators in an attempt to solidify their sentimentagainst the "lease system" and to induce the Union and the Respondent to endit after the 4-month trial provided by their contract.The Respondent argues in substance that, even if it thus interfered with andsuppressed these efforts of its operators, it cannot be held to have committedan unfair labor practice (1) because the operators' activities were directedagainst the position taken by the Union which represented them and not againstthe Respondent; Yi and (2) also because the Respondent's suppression of theseactivities, opposed as they were to the Union's formal position, involved nointerference either with the operators' free choice of the Union as their repre-sentative, or with the freedom of the Union in its activity as such representative.'These arguments of the Respondent are without merit. Under the contractbetween the Respondent and the Union, the "lease system" was on trial foronly 4 months. At the end of this period the Union had the right to have theRespondent set aside the system in the interest of the owner-operators whomthe Union represented and presumably intended to consult in the matter. Theactivities of the owner-operators, with which Salinger was identified, thus hadas their ultimate objective the change by the Respondent, contrary to its ex-pressed desire, of the existing terms and conditions of employment under the"lease system."Consequently, the Respondent was not (as it wishes the Boardto believe) a disinterested bystander to discussions between the Union and theoperators, but a directly and intensely interested adversary of those of theoperators who wanted the "lease system" abolished.But the fundamental error in the Respondent's arguments lies in its com-pletely unwarranted conception of the narrow scope of the right to engage in"concerted activities for the purpose of collective bargaining or other mutualaid or protection," which is guaranteed to employees by Section 7 of the Act.According to the Respondent's arguments, once employees are actively repre-24 Counsel for the Respondent made this argument at the hearing.96This argument is made by the Respondent in its brief. The undersigned finds itunnecessary to determine the validity of the Respondent's assumption in this argumentthat the Union is the exclusive bargaining representative of the Respondent'sowner-operators within the meaning of section 9 (a) of the Act. NU-CAR CARRIERS, INC.89sented by a labor organization, their concerted activities must conform to theirrepresentative's desires or forfeit the protection of the Act against interferenceby the employer. Certainly, no such limitation of employee-freedom was intendedby the Act. On the contrary, the very concept of employee-representation, uponwhich, the Act is based, makes the representative responsible and subject to thewill of the employees it represents rather thanvice versa.It is thus clearlythe right of employees as a protected "concerted activity" under the Act, todiscuss and formulate their position as a group and then to take such steps asmay be necessary to make the labor organization which acts as their repre-sentative, responsive to their desires.For an employer to interfere with thisprocess, as did the Respondent in the present case, is a violation of his employees'right to engage in the "concerted activities" guaranteed by the Act and, therefore,an unfair labor practice within the meaning of Section S (a) (1).What has just been said of the Respondent's interference with the rights ofits operators as employees to engage in concerted activities, applies not onlyto Salinger's discharge but also to the clear acts of interference with respect tothese same activities of the other operators.Thus, the undersigned finds that,in violation of Section S (a) (1) of the Act, the Respondent interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act (1) by discharging and thereby discriminating againstJames Leslie Salinger because it believed that he engaged in "concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection"; (2)by Hopkins' warning Salinger, Wood, Hoffer, and De Rasmi, not to engage inopposition to the "lease system" ; (3) by Hopkins' questioning Wood, Hoffer,and De Rasmi as to their activities in this respect; (4) by Hopkins' threateningto discharge Wood if he caused trouble; (5) by Hopkins' promising to "takecare of" De Rasmi, whom he charged with participation in the operators' ac-tivities, if De Rasmi "played ball" with him; and (6) by Steen's notifying Lucethat Salinger had been discharged because he engaged in these "concertedactivities" and warning Luce that he, too, would be discharged if he did notkeep his mouth shut.The undersigned is of the opinion that the Respondent's discharge of Salingerbecause it believed that lie opposed the "lease system," also discouraged mem-bership in the Union, notwithstanding the fact that the Union had formerlyapproved the "lease system."As has already been stated, the process of collec-tive bargaining through representatives assumes that the representatives willbe responsive to, and bargain with employers in accordance with, the desires ofthe employees represented.For an employer to stifle his employees' attempts todirect their representative constitutes a deprivation of one of their most iin-portant rights incidental to their membership in the representative labor organi-zation.The undersigned, therefore, concludes that by discharging James LeslieSalinger, the Respondent, in violation of Section S (a) (3) of the Act dis-criminated against him in regard to his hire and tenure of employment, therebydiscouraging membership in the Union.IV. TIIE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.0 90DECISIONSOF. NATIONALLABOR RELATIONS BOARDV. THE REMEDYSince it has been found that the Respondent has engaged in unfair laborpracticeswithin the meaning of Section 8 (a) (1) and (3) of the Act, theundersigned will recommend that it cease and desist from and take certainaffirmative action in order to effect the policies of the Act.The undersigned has found that the Respondent discriminated against JamesLeslie Salinger in regard to his hird and tenure of employment, thereby dis-couraging membership in the Union, a labor organization, by discharging Salingerand refusing him reinstatement. It will be recommended that the Respondentoffer James Leslie Salinger immediate and full reinstatement to his formerjob or a substantially equivalent position '21 without prejudice to his seniorityor other rights and privileges; and that the Respondent also make the saidJames Leslie Salinger whole for any loss of earnings suffered by him by reasonof the Respondent's discrimination against him, by payment to him of a sum ofmoney equal to that which he would normally have earned from the Respondentfrom the date of the discrimination against him, July 7, 194S, to the date of theoffer of reinstatement, less his net earnings during that period.27Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUsIONs OF LAW1.International Brotherhood of Teamsters, Chauffeurs, Warehousemen andRelpers of America, Local Union No. 469, is a labor organization Within themeaning of Section 2 (5) of the Act.2.The Respondent's "owner-operators" were and are "employees" of the Re-spondent and not "independent contractors" within the meaning of Section 2(3) of the Act.3.By discriminating in regard to the hire and tenure of employment of JamesLeslie Salinger, and thereby discouraging membership in International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, LocalUnion No. 469, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and.coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that the Respondent, Nu-Car Carriers, Inc., of Raritan,New Jersey, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local Union No. 469, or26 SeeThe ChaseNational Bank of theCity of New York, San Juan,Puerto Rico,Branch,65 NLRB 837.27Crossett LumberCo.,8 NLRB 440, 497-498.0 NU-CAR CARRIERS, INC.91ing employees or by discriminating in any other manner in regard to their hireor tenure of employment or any term or condition of employment ;(b) In any other manner interfering with, restraining or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local Union No. 469, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds will ef-fectuate the policies of the Act :(a)Offer to James Leslie Salinger immediate and full reinstatement to hisformer position or to a substantially equivalent position without prejudice tohis seniority or other rights and privileges, and make him whole for any lossof pay he may have suffered by reason of the discrimination of the Respondentagainst him by payment to him of a sum of money equal to that which henormally would have earned from the Respondent from the date of the Re-spondent's discrimination against him to the date of the offer of reinstatement,less his net earnings during the period ;(b)Post at its terminal in Raritan, New Jersey, copies of the notice attachedhereto and marked Appendix A. Copies of said notice, to be furnished bythe Regional Director of the Fourth Region, shall, after being duly signedby the Respondent, be posted by it immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Fourth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply with the foregoing recommendations.It is further recommended that, unless the Respondent shall, within ten (10)days from the receipt of this Intermediate Report, notify the Regional Directorfor the Fourth Region in writing that it will comply with the foregoing recom-mendations, the National Labor Relations Board issue an order requiring theRespondent to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report and Recommended Order or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon together with the original and six copies of a brief in support thereof ;and any party may, within the same period, file an original and six copies ofa brief in support of the Intermediate Report and Recommended Order. Im-mediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Statements of exceptions and briefs shall designate by precise citation the por-tions of the record relied upon and shall be legibly printed or mimeographed,and if mimeographed shall be double spaced.Proof of service on the otherparties of all papers filed with the Board shall be promptly made as requiredby Section 203.89.As further provided in said Section 203.46 should any party DECISIONS OF NATIONAL LABOR RELATIONS BOARI)desire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of serviceof the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.45 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 31st day of August 1949.WILLIAM F. SCHARNIlLOW,Trial Ewa diner.APPENDIX ANOTICE TO ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, LOCAL UNION No.469, or any other labor organization, to bargain collectively through repre-^sentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection.WE WILL OFFER to the employee named below immediate and full reinstate-ment to his former or substantially equivalent position without prejudiceto any seniority or other rights and privileges previously enjoyed, and makehim whole for any loss of pay suffered as a result of the discrimination.James Leslie SalingerAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.NU-CAR CARRIERS, INC.Employer.By ---------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.